                Case 3:20-cv-05893-RAJ Document 15 Filed 01/22/21 Page 1 of 1



 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7   PAMI L. AGUSTIN,                                 Civil No. 3:20-CV-05893-RAJ
 8            Plaintiff,
 9
              vs.                                      PROPOSED ORDER AMENDING
10                                                     SCHEDULING ORDER
     COMMISSIONER OF SOCIAL
11   SECURITY,

12            Defendant.

13            Based on Defendant’s Motion, it is hereby ORDERED that the Answer due date

14   shall be amended as follows: Defendant shall have up to and including February 22,
     2021, to file a response to Plaintiff’s Complaint, including the certified administrative
15
     record. The certified administrative record shall be filed as soon as possible, if it can be
16
     filed earlier than the aforementioned date. If the Commissioner is unable to file the
17   certified administrative record by that date, the Commissioner shall file another motion

18   for extension, every 30 days until the certified administrative record becomes available.

19
              DATED this 22nd day of January, 2021.
20

21

22
                                                        A
                                                        The Honorable Richard A. Jones
23                                                      United States District Judge
     __________________________
24

     Page 1         ORDER - [3:20-CV-05893-RAJ]
